Title: To Thomas Jefferson from John Page, 15 May 1792
From: Page, John
To: Jefferson, Thomas


          
            Dear Sir
            S. 3d. St. 189 May the 15th. 1792.
          
          I have at length taken up my Note. The manner of doing it (as I was disappointed in my Expectations of a Sale of my Lands, and had countermanded my Orders for Remittances from House in Consequence of those Expectations) was mortifying to me; but I am happy in being able to take your Name out of the Bank according to my Promise. I am much obliged to you for your friendly Aid.—Wish you all Happiness & am sincerely your Friend,
          
            John Page
          
        